Citation Nr: 1546299	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. [redacted]



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In May 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

Also in May 2015, the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.

The Board notes, in October 2014, the Veteran submitted a claim for entitlement to service connection for ishemic heart disease due to Agent Orange exposure.  An October 2014 deferred rating decision notes the claim and instructed the RO to begin appropriate development and processing.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue is not before the Board at this time and the Board does not have jurisdiction over the issue to adjudicate the claim.   

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1995 decision, the Board denied the claim for service connection for PTSD.  The Veteran did not timely appeal this decision.

2.  Evidence received since the April 1995 rating decision relates to a previously unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  Evidence received since the April 1995 decision is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that notwithstanding what the RO decides in regards to reopening a claim for service connection, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

In this case, the Veteran seeks service connection for PTSD.  By way of history, the claim for service connection for PTSD was previously considered and denied by the RO in a decision dated April 1995.  The decision stated that the claim was denied because the medical record failed to show that the Veteran had been clinically diagnosed with PTSD. VA letter, dated April 14, 1995, notified the Veteran of the RO's decision.  The Veteran did not appeal the decision.  Therefore, the decision is final.  38. C.F.R. § 20.1103 (1994).

At the time of the April 1995 rating decision, the evidence of record consisted of service treatment records, Vet Center treatment reports, and a September 1994 VA examination report.  The evidence since the April 1995 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, VA medical records dated in July 2003 and Vet Center treatment reports, including a letter dated February 2015 show that the Veteran has been diagnosed with PTSD.  This evidence is new and material as it was not of record at the time of the rating decision and it addresses a reason for the previous denial; that is evidence that shows the Veteran has been diagnosed with PTSD.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. at 513.  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

New and material evidence having been received the claim of entitlement to service connection for PTSD is reopened, to this extent only the appeal is granted.  


REMAND

The Board finds that additional development is required before a decision can be rendered on the merits of the claim for service connection for PTSD.

During a November 2014 VA examination, the examiner found that the Veteran's reported in-service stressors are adequate to support a diagnosis of PTSD and the stressors are related to the Veteran's fear of hostile military or terrorist activity.  However, the examiner did not diagnose PTSD.  He opined that the Veteran does not describe or report suffering from routine or regular PTSD symptoms.  

A February 2015 letter from the Phoenix Vet Center indicates that the Veteran has been diagnosed with PTSD and has been receiving treatment.  Therefore, because the VA examiner did not have access to the Veteran's complete medical records when he rendered his opinions, the Board finds that another VA examination which considers the entire record will be helpful in resolving the issue raised by the instant appeal.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Moreover, the Board notes that it appears the Veteran may be receiving Social Security Administration (SSA) benefits.  The Vet Center treatment reports indicate that the Veteran reported receiving SSA benefits.  The claims file also raises the possibility that PTSD may interfere with daily activities, including employment, thus, these records should be obtained for review.  Therefore, the RO should attempt to obtain these records and associate them with the claims file.  

Finally, any outstanding medical records, to include Vet Center treatment reports should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing and/or outstanding VA treatment records and Vet Center treatment records.

If the Veteran identifies non-VA treatment, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed condition.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should also attempt to determine whether or not the Veteran has applied for SSA benefits.  If so, the RO should obtain a copy of the records upon which the SSA decision regarding disability benefits was based, as well as a copy of the SSA decision(s) granting or denying benefits and associate these documents with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After all outstanding records are obtained; schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed PTSD.  The entire claims file, including electronic claims file, must be made available to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Does the Veteran have PTSD?  If he has PTSD, are the symptoms related to his fear of in-service hostile military or terrorist activity?  

If the Veteran is found to have not met the criteria for a diagnosis of PTSD, the examiner should provide a thorough discussion with supporting rationale as to why a diagnosis of PTSD is not warranted.  In doing so, the examiner must note and discuss previous medical records which diagnose PTSD. 

The examiner should also identify all current psychiatric disorders other than PTSD.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service, or is otherwise causally or etiologically related to the Veteran's service.  

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete explanation based on the specific facts and evidence in this case should be provided for any opinions expressed.

4.  Then, if any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


